DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 
Accordingly Claims 1, 9, 11, 17, 19, 20 and 21 have  been amended. Claims 6, 8 and 10 have been withdrawn from consideration. New claim 25 was added. Therefore, claims 1-5, 7, 9, and 11-25 remains pending in this application. It also includes remarks and arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11, 12, 19-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (US 2018/0233967) and in view of Chang et al. (US 2016/0036245). 
Regarding claims 1 and 21, Peralta et al. in (Fig. 11) discloses a coil arrangement for the wireless electromagnetic transmission of energy, having 
A curved surface of a rotatable component (see wireless transmitting base comprising a housing 24 corresponding to the curved surface of a rotatable component, and a plurality of coils (see transmitting inductor coil 50 and multiple transmitting antennas 18) attached to the curved surface of the housing 24 and in the main direction of extent (see [0090]). 
Peralta et al. does not disclose explicitly disclose a carrier element which is mountable to a curved surface of a rotatable component and forms a main direction of extent, the carrier element defining a plurality of parting locations; and the plurality of coils, wherein at least some of the plurality of coils are attached to the carrier element in the main direction of extent and connected to one another, wherein the carrier element comprises a ferrite material, and wherein the plurality of parting locations are designed as at least one of a perforation and a notch arrangement, one of the plurality of parting locations being arranged between each of the plurality of coils.  
Peralta et al. in (Figs. 15 and 16) discloses a coil, (see transmission inductor coil 50) attached to a carrier element (such as substrate 102) which is mountable because of its flexible material capabilities, for example a ferrite material comprising a ceramic material made by mixing iron oxide with one or more additional metallic elements such as nickel , barium, strontium, manganese, and zinc (see [0094]) in the main direction of extent.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use the carrier element made out of ferrite material in Figs. 15-16 of Peralta et al. mount it to the curved surface of rotatable component in Fig. 11 of Peralta et al. and forms a main direction of extent because Peralta et al. teaches a flexible element on which a coil can be mounted or prepacked to hold coil(s) and also be mounted on any surface or housing to provide wireless power transmission. 
Peralta et al. does not explicitly teach the plurality of coils shown in Fig. 11 connected to one another on the curved rotatable component and forms a main direction of extent however it is well known in the art prior to the filling date of the invention that a plurality of coils can be connected to one another in order to increase the transfer of more power. 
Peralta et al. does not disclose wherein the carrier element defining a plurality of parting locations; wherein the plurality of parting locations are designed as at least one of a perforation and a notch arrangement, one of the of the plurality of parting locations being arranged between each of the plurality of coils. 
Chang et al. in (Fig. 9), discloses a wireless power transmitter comprising a carrier element (see 110) defining a plurality of parting locations (see slot area indicated by numeral 112-1 and 112-2corresponding to the perforation and notch arrangement and [0062-0064) in order to connect the wireless power transmission coils 126-1 and 126-2 on the carrier element 110; wherein the plurality of parting locations are designed as at least one of a perforation and a notch arrangement, one of the of the plurality of parting locations (see 112-1 and 112-2) being arranged between each of the plurality of coils (see 126-1 and 126-2).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to modify the carrier element as taught by Peralta et al. with the desired parting location which is designed as at least one of a perforation and a notch arrangement as taught by Chang et al. in order to connect the wireless power transmission coils attached on the carrier element. 
Regarding claim 2, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 1, wherein the carrier element has a thickness D, wherein the following range is about 0.01cm to about 0.5cm (see Peralta et al. and [0095]). 
Peralta et al. in view of Chang et al. does not disclose explicitly wherein the carrier element has a thickness D, wherein the following applies  0.lmm≤ D ≤2.5mm.
However, it would have been obvious to one of ordinary skill in the art
prior to the filling date of the invention to have modified the carrier element as taught by Peralta et al. in view of Chang et al. with the preferred thickness of 0.l mm≤ D ≤2.5mm since such a modification would have involved a mere change in size of a component and the change in size/thickness is general recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 1, wherein the carrier element has a thickness D, wherein the following range is about 0.01cm to about 0.5cm (see Peralta et al. and [0095]). 
Peralta et al. in view of Chang et al. does not disclose explicitly wherein the carrier element has a thickness D, wherein the following applies  0.5mm≤ D ≤2 mm.
However, it would have been obvious to one of ordinary skill in the art
prior to the filling date of the invention to have modified the carrier element as taught by Peralta et al. in view of Chang et al. with the preferred thickness of 0.lmm ≤ D ≤ 2.5mm since such a modification would have involved a mere change in size of a component and the change in size/thickness is general recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 1, wherein the carrier element has a thickness D, wherein the following range is about 0.01cm to about 0.5cm (see Peralta et al. and [0095]). 
Peralta et al. in view of Chang et al. does not disclose explicitly wherein the carrier element has a thickness D, wherein the following applies 1mm≤ D ≤ 1.5 mm.
However, it would have been obvious to one of ordinary skill in the art
prior to the filling date of the invention to have modified the carrier element as taught by Peralta et al. in view of Chang et al. with the preferred thickness of 1mm ≤ D ≤ 1.5mm since such a modification would have involved a mere change in size of a component and the change in size/thickness is general recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 5, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 1, wherein the carrier element (see Peralta et al., Figs. 15-16 and 102) is of deformable design for arrangement on the curved surface component (see, Peralta et al., [0094-0095]).
Regarding claim 7, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 1, wherein an attachment means (see Chang et al., Fig. 4, slot 111) for attaching to the component (see Chang et al., Fig. 9, 110) is arranged on a side of the carrier element facing away from the plurality of coils (see Chang et al., Fig. 9, 126-1 and 126-2). 
Regarding claim 9, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 1, wherein the coils (see Chang et al., Fig. 9 and 126-1 and 126-2) which are connected in series.
Regarding claim 11, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 10, wherein the plurality of parting location are spaced apart in the main direction of extent (see Fig. 9 of Chang et al. having two desired location 112-1 and 112-2 inside of the slot attached to the respective coils 126-1 and 126-2  of the respective carrier element 110). 
Regarding claim 12, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 1, wherein the plurality of coils are wound in a spiral shape (see Peralta et al., Fig. 11, transmitting inductor coil 50 and multiple transmitting antennas 18).
Regarding claim 19, Peralta et al. discloses a device for the wireless electromagnetic transmission of energy, having - a transmitter unit (see wireless charging device 10 in fig. 1 corresponding to the transmitter unit for transmitting energy which is transmittable in a wireless fashion (see [0043-0045]), and - a receiver unit(see electronic device 12 in Fig. 1 corresponding to the receiver unit) for receiving energy which is transmitted in a wireless fashion (see [0043-0045] and [0050]), wherein at least one of the transmitter unit (see 10 in Fig. 1) and the receiver unit (see 12 in Fig. 1) comprises a coil arrangement (see Fig. 11 and [0054]) for the wireless electromagnetic transmission of energy, having - a curved surface of a rotatable component (see wireless transmitting base comprising a housing 24 corresponding to the curved surface of a rotatable component, and a plurality of coils (see transmitting inductor coil 50 and multiple transmitting antennas 18) attached to the curved surface of the housing 24 and in the main direction of extent (see [0090]). 
Peralta et al. does not disclose explicitly disclose a carrier element which is mountable to a curved surface of a rotatable component and forms a main direction of extent, and the plurality of coils, wherein at least some of the plurality of coils are attached to the carrier element in the main direction of extent and connected to one another, wherein the carrier element comprises a ferrite material, and wherein the carrier element comprises defining a plurality of parting locations; the plurality of parting locations are designed as at least one of a perforation and a notch arrangement, one of the plurality of parting locations being arranged between each of the plurality of coils. 
Peralta et al. in (Figs. 15 and 16) discloses a coil, (see transmission inductor coil 50) attached to a carrier element (such as substrate 102) which is mountable because of its flexible material capabilities, for example a ferrite material comprising a ceramic material made by mixing iron oxide with one or more additional metallic elements such as nickel , barium, strontium, manganese, and zinc (see [0094]) in the main direction of extent.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use the carrier element made out of ferrite material in Figs. 15-16 of Peralta et al. mount it to the curved surface of rotatable component in Fig. 11 of Peralta et al. and forms a main direction of extent because Peralta et al. teaches a flexible element on which a coil can be mounted or prepacked to hold coil(s) and also be mounted on any surface or housing to provide wireless power transmission. 
Peralta et al. does not explicitly teach the plurality of coils shown in Fig. 11 connected to one another on the curved rotatable component and forms a main direction of extent however it is well known in the art prior to the filling date of the invention that a plurality of coils can be connected to one another in order to increase the transfer of more power. 
Peralta et al. does not disclose wherein the carrier element defining a plurality of parting locations; wherein the plurality of parting locations are designed as at least one of a perforation and a notch arrangement, one of the of the plurality of parting locations being arranged between each of the plurality of coils. 
Chang et al. in (Fig. 9), discloses a wireless power transmitter comprising a carrier element (see 110) defining a plurality of parting locations (see slot area indicated by numeral 112-1 and 112-2corresponding to the perforation and notch arrangement and [0062-0064) in order to connect the wireless power transmission coils 126-1 and 126-2 on the carrier element 110; wherein the plurality of parting locations are designed as at least one of a perforation and a notch arrangement, one of the of the plurality of parting locations (see 112-1 and 112-2) being arranged between each of the plurality of coils (see 126-1 and 126-2).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to modify the carrier element as taught by Peralta et al. with the desired parting location which is designed as at least one of a perforation and a notch arrangement as taught by Chang et al. in order to connect the wireless power transmission coils attached on the carrier element. 
Regarding claim 20, Peralta et al. in (Fig. 11) discloses a coil arrangement for the wireless electromagnetic transmission of energy, having 
A component (see wireless transmitting base comprising a housing 24 corresponding to the rotatable component) which is mounted so as to be rotatable about a rotational axis, and 
A coil arrangement for the wireless electromagnetic transmission energy, having  (see transmitting inductor coil 50 and multiple transmitting antennas 18) attached to the curved surface of the component/ housing 24 and in the main direction of extent, and the coils are arranged about the rotational axis (see [0090]). 
Peralta et al. does not disclose explicitly disclose a carrier element which is mountable to a curved surface of a rotatable component and forms a main direction of extent, and the plurality of coils, wherein at least some of the plurality of coils are attached to the carrier element in the main direction of extent and connected to one another, wherein the carrier element comprises a ferrite material, and wherein the carrier element comprises at least one desired parting location which is designed as at least one of a perforation and a notch arrangement.  
Peralta et al. in (Figs. 15 and 16) discloses a coil, (see transmission inductor coil 50) attached to a carrier element (such as substrate 102) which is mountable because of its flexible material capabilities, for example a ferrite material comprising a ceramic material made by mixing iron oxide with one or more additional metallic elements such as nickel , barium, strontium, manganese, and zinc (see [0094]) in the main direction of extent.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use the carrier element made out of ferrite material in Figs. 15-16 of Peralta et al. mount it to the curved surface of rotatable component in Fig. 11 of Peralta et al. and forms a main direction of extent because Peralta et al. teaches a flexible element on which a coil can be mounted or prepacked to hold coil(s) and also be mounted on any surface or housing to provide wireless power transmission. 
Peralta et al. does not explicitly teach the plurality of coils shown in Fig. 11 connected to one another on the curved rotatable component and forms a main direction of extent however it is well known in the art prior to the filling date of the invention that a plurality of coils can be connected to one another in order to increase the transfer of more power. 
Peralta et al. does not disclose wherein the carrier element defining a plurality of parting locations; wherein the plurality of parting locations are designed as at least one of a perforation and a notch arrangement, one of the of the plurality of parting locations being arranged between each of the plurality of coils. 
Chang et al. in (Fig. 9), discloses a wireless power transmitter comprising a carrier element (see 110) defining a plurality of parting locations (see slot area indicated by numeral 112-1 and 112-2corresponding to the perforation and notch arrangement and [0062-0064) in order to connect the wireless power transmission coils 126-1 and 126-2 on the carrier element 110; wherein the plurality of parting locations are designed as at least one of a perforation and a notch arrangement, one of the of the plurality of parting locations (see 112-1 and 112-2) being arranged between each of the plurality of coils (see 126-1 and 126-2).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to modify the carrier element as taught by Peralta et al. with the desired parting location which is designed as at least one of a perforation and a notch arrangement as taught by Chang et al. in order to connect the wireless power transmission coils attached on the carrier element. 
Regarding claim 22, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 1, wherein the carrier element has a thickness D, wherein the following range is about 0.01cm to about 0.5cm (see Peralta et al. and [0095]). 
Peralta et al. in view of Chang et al. does not disclose explicitly wherein the carrier element has a thickness D, wherein the following applies 0.1mm≤ D ≤ 1.5 mm.
However, it would have been obvious to one of ordinary skill in the art
prior to the filling date of the invention to have modified the carrier element as taught by Peralta et al. in view of Chang et al. with the preferred thickness of 0.11mm ≤ D ≤ 1.5mm since such a modification would have involved a mere change in size of a component and the change in size/thickness is general recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 23, Peralta et al. discloses the coil arrangement according to claim 1, except for wherein the at least one desired parting location runs transversely with respect to the main direction of extent.  
Chang et al. in (Fig. 4), discloses a wireless power transmitter comprising a carrier element (see 110) comprising at least one desired parting location runs transversely with respect to the main direction (see slot area indicated by numeral 111 corresponding to the perforation and notch arrangement, (see [0048-0049]) in order to connect the wireless power transmission coils on the carrier element. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to modify the carrier element as taught by Peralta et al. with the desired parting location running transversely with respect to the main direction of extent as taught by Chang et al. in order to connect the wireless power transmission coils attached on the carrier element. 
Regarding claim 25, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 21, wherein the coils (see Chang et al., Fig. 9 and 126-1 and 126-2) which are connected in series.

Claims 13-18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (US 2018/0233967) and in view of Chang et al. (US 2016/0036245) as applied to claim 1, and further in view of Kang et al. (US 2018/0069299).
Regarding claim 13, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 1, except for wherein the plurality of coils each comprise two connecting contacts which are arranged offset with respect to one another by an angle, wherein the following applies: 60⁰ ≤ α ≤ 300⁰.
Kang et al. in (Fig. 26), discloses a plurality of coils (see 1203 and 1204) each comprise two connecting contacts (see 1262 and 1264) which are arranged offset with respect to one another by an angle (see Fig. 26 and [0157]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to add the two connecting contacts which are arranged offset with respect to one another by angle α as taught by Kang et al. in order to provide an attachment means to connect the wireless power transmission coils together. 
Peralta et al. in view of Kang et al. does not disclose the offset with respect to one another by an angle, wherein the following applies: 60⁰ ≤ α ≤ 300⁰.
However, it would have been an obvious matter of design choice to arrange the two connecting contact offset with respect to one another by an angle α,
wherein the following applies 60⁰ ≤ α ≤ 300⁰, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. /n re Rose, 105 USPQ 237 (CCPA1955).he art. /n re Rose, 105 USPQ 237 (CCPA1955).
Regarding claim 14, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 1, except for wherein the plurality of coils each comprise two connecting contacts which are arranged offset with respect to one another by an angle α, wherein the following applies: 90⁰ ≤ α ≤ 270⁰.
Kang et al. in (Fig. 26), discloses a plurality of coils (see 1203 and 1204) each comprise two connecting contacts (see 1262 and 1264) which are arranged offset with respect to one another by an angle α (see Fig. 26, contacts 1262 having an offset angle with respect to contacts 1264, shown in the figures and [0157]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to add the two connecting contacts which are arranged offset with respect to one another by angle α as taught by Kang et al. in order to provide an attachment means to connect the wireless power transmission coils together. 
Peralta et al. in view of Kang et al. does not disclose the offset with respect to one another by an angle, wherein the following applies: 90⁰ ≤ α ≤ 270⁰.
However, it would have been an obvious matter of design choice to arrange the two connecting contact offset with respect to one another by an angle α,
wherein the following applies 90⁰ ≤ α ≤ 270⁰ , since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. /n re Rose, 105 USPQ 237 (CCPA1955).he art. /n re Rose, 105 USPQ 237 (CCPA1955).
Regarding claim 15, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 1, except for wherein the plurality of coils each comprise two connecting contacts which are arranged offset with respect to one another by an angle α, wherein the following applies: 120⁰ ≤ α ≤ 240⁰.
Kang et al. in (Fig. 26), discloses a plurality of coils (see 1203 and 1204) each comprise two connecting contacts (see 1262 and 1264) which are arranged offset with respect to one another by an angle α (see Fig. 26, contacts 1262 having an offset angle with respect to contacts 1264, shown in the figures and [0157]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to add the two connecting contacts which are arranged offset with respect to one another by angle α as taught by Kang et al. in order to provide an attachment means to connect the wireless power transmission coils together. 
Peralta et al. in view of Kang et al. does not disclose the offset with respect to one another by an angle, wherein the following applies: 120⁰ ≤ α ≤ 240⁰.
However, it would have been an obvious matter of design choice to arrange the two connecting contact offset with respect to one another by an angle α,
wherein the following applies 120⁰ ≤ α ≤ 240⁰ , since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. /n re Rose, 105 USPQ 237 (CCPA1955).he art. /n re Rose, 105 USPQ 237 (CCPA1955).
Regarding claim 16, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 1, except for wherein at least one contact element for forming with one of the plurality of coils is arranged on the carrier element. 
However, Kang et al. in (Fig. 26) discloses at least one contact element (see either 1262 or 1264) for forming with one of the plurality of coils (see coils 1204 and 1206) is arranged on the carrier element (see 12100).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to add at least one contact element for forming with one of the plurality of coils is arranged on the carrier element to the coil arrangement as taught by Peralta et al. in view of Chang et al. in order to provide an attachment means to connect the wireless power transmission coils together. 
Regarding claim 17, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 16, except for wherein the carrier element comprises at least one desired parting location which runs in the region of the at least one contact element.  
However, Kang et al. in (Fig. 26) discloses wherein the carrier element (see 1210) comprises at least one desired parting (see 1262 and 1264) location which runs in the region of the at least one contact element (see [0157]).  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention add at least one desired parting location which runs in the region of the at least one contact element as taught by Kang et al. in the coil arrangement as taught by Peralta et al. in view of Chang et al. in order to provide an attachment means to connect the wireless power transmission coils together. 
Regarding claim 18, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 16, except for wherein the at least one contact element comprises a first contact region and a second contact region which are spaced apart from one another in the main direction of extent and are connected to one another by a connecting region.  
However, Kang et al. in (Fig. 26) discloses wherein the at least one contact (see 1262) element comprises a first contact region and a second contact region which are spaced apart from one another in the main direction of extent and are connected to one another by a connecting region.  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to add at least one contact (see 1262) element comprises a first contact region and a second contact region which are spaced apart from one another in the main direction of extent and are connected to one another by a connecting region as taught by Kang et al. in the coil arrangement as taught by Peralta et al. in view of Chang et al. in order to provide an attachment means to connect the wireless power transmission coils together. 
Regarding claim 24, Peralta et al. in view of Chang et al. discloses the coil arrangement according to claim 7, except wherein the attachment means is at least one of an adhesive layer, double-sided adhesive tape, an adhesive film and tough and close fasteners. 
However, Kang et al. in (Fig. 26) discloses the attachment means is close fasteners (see 1262 and 1264 and [0157]). 
Therefore, it would have been obvious to one ordinary skills in the prior art prior to the filing date of the invention to add the attachment means as taught by Kang et al. in the coil arrangement as taught by Peralta et al. in view of Chang et al. in order to provide an attachment means for the wireless power transmission coils. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9 and 11-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        7/30/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836